UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3462 Meeder Funds Trust 6125 Memorial Drive Dublin, OH43017 Bruce McKibben c/o Meeder Funds Trust 6125 Memorial Drive Dublin, OH43017 Registrant’s telephone number, including area code:800-325-3539 Date of fiscal year end:December 31, 2012 Date of reporting period:December 31, 2012 Item 1.Report to Stockholders. TABLE OF CONTENTS Letter to Shareholders 1 Money Market Fund 4 Total Return Bond Fund 6 Quantex FundTM 8 Muirfield Fund® 10 Balanced Fund 12 Dynamic Growth Fund 14 Aggressive Growth Fund 16 Strategic Growth Fund 18 Utilities and Infrastructure Fund 20 Shareholder Expense Analysis 22 Disclosures 23 Fund Holdings & Financial Statements 24 Our Mission Statement Every day, our mission is to exceed, with integrity, passion, and discipline, the expectations of our shareholders’ andclients’ overall investment experience. Core Values The Client Is Our #1 Priority Always remember whom we are serving. Our livelihood depends on providing a superior overall investmentexperience that exceeds the expectation of our shareholders and clients. Clarity Of Purpose Our organization has a clear, well-defined vision. All of our associates are committed to and understand how theywill contribute to that vision. Communication We expect open and effective communication, full reporting, including good and bad news, and constructive feedback. Integrity We insist upon honesty and adhere to the highest ethical standards. Excellence/ Innovation Our associates strive each day for excellence in the work they perform, seek innovative ways to solve problems andintroduce new ideas to take advantage of opportunities. We are a “Think Outside The Box” company. Associate Well-Being We value the success and well-being of our associates. We recognize and reward our associates’ contributions. Respect For Others Respect all people, value the differences among them and treat them as you would like to be treated. Seek First To Understand When interacting with others, place curiosity and understanding of their perspective FIRST, setting asidepreconceived opinions and quick judgment. Teamwork We are a synergistic organization that works as a team to exceed our objectives. Profit We are profitable. Profitability enhances our services and capabilities, and affords everyone the opportunity tofurther their financial well-being. LETTER TO SHAREHOLDERS December 31, 2012 Following the capital market instability that marked the prior year, 2012 was punctuated by reduced levels of volatility and strong gains in several market sectors as the domestic economy showed signs of improvement and officials took action to stem the European debt crisis.In the U.S., payrolls increased by 196,000 during the month of December, bringing total job creation in 2012 to 2.2 million jobs.Additionally, the Federal Reserve (Fed) continued to maintain an extremely accommodative stance in order to support the economic recovery, and is now linking its stimulus measures to specific improvements in the labor market, where unemployment remains elevated at 7.8%. The year also witnessed the U.S. elections, while apprehensions increased ahead of the ‘fiscal cliff’ of tax increases and spending cuts, which totaled over $500 billion combined or 3.5% of gross domestic product (GDP).If no action was taken, this amount of fiscal tightening would have likely sent the economy back into a recession in 2013.However, a bipartisan compromise was reached to delay the spending cuts and avoided most of the tax rate increases.Under the negotiated compromise, fiscal tightening of $190 billion is now scheduled to occur in 2013, which is a more manageable 1.5% of GDP. For the year ended December 31, 2012, the S&P 500 Index posted solid gains with a return of 16.00%, while the Dow Jones Industrial Average returned 10.24% (Chart 1). In fixed income markets, the Barclays Aggregate Bond Index posted a gain of 4.21% for the year, while emerging market debt and high yield bonds both posted positive gains of 18.62% and 15.81%, respectively (Chart 2). Central Banks Take Action In the midst of an ongoing weak labor market in the U.S., as well as another surge in peripheral bond yields in Europe, the Fed and the European Central Bank (ECB) announced further unconventional monetary policy measures.More specifically, the Fed embarked on a new round of quantitative easing by purchasing $85 billion of government securities per month.While the Fed has assigned a total figure to past rounds of quantitative easing, this time the Fed will continue its purchases indefinitely until conditions in the labor market improve.In Europe, the ECB outlined a program referred to as Outright Monetary Transactions.Under this new scheme, the ECB will make unlimited purchases of short-term bonds in order to contain the interest rates of distressed euro zone countries seeking assistance. However, countries seeking aid must adopt austerity measures and economic reforms that have been extremely unpopular with voters.Actions by central banks have remained important as politicians on both sides of the Atlantic continue to disagree over how to resolve their respective issues. Fiscal Cliff Discussion surrounding the outcome of the fiscal cliff was the overriding theme during the fourth quarter. While Democrats interpreted political victories in November as a mandate to raise tax rates, Republicans held firm in their stance for lower spending and lower taxes. A last minute deal was struck between Republicans and Democrats 2012 Annual Report | December 31, 2012 Page 1 to address the fiscal cliff on January 1, 2013. While the deal passed the Senate with strong bipartisan support, it ran into more opposition and partisanship in the House of Representatives. Overall, the final deal was characterized by higher revenue from tax rate increases instead of federal spending reductions. Components of the final deal included extension of the current tax rates for low- and middle-income households, an increase in tax rates for high-income households, expiration of the 2% payroll tax cut, and a two month postponement of the automatic spending cuts that were scheduled to begin at the start of 2013.As a result, the tough decisions on government expenditures were postponed, and will likely resurface as part of negotiations to increase the federal debt ceiling during the next couple months. Stock Valuations Attractive Even accounting for the solid gains of 2012, stock market valuations are not excessive, and are extremely attractive on a relative basis when compared to fixed income investments. While the earnings per share of the companies comprising the S&P 500 Index have exceeded their prior peak set in 2007, the price of the S&P 500 Index ended the year 8% below its prior peak in price.As a result, the price-to-earnings multiple on the S&P 500 is lower than the prior cycle and is below its long-term average, particularly considering the current low inflation environment.Additionally, the yield on the S&P 500 Index currently exceeds the yield offered on 10-year U.S. Treasury securities, which is an occurrence rarely seen. However, corporate profit margins are collectively near their historical peak, which means that sales growth will be critical in order to realize further increases in earnings during 2013. Labor Market Slowly Improving A key theme throughout the economic recovery has been the tepid rate of job creation and elevated level of unemployment.During the past several recessions, the recovery in the job market tended to match the pace of jobs lost during the recession. In other words, a sharp decline in employment was typically followed by a strong rebound in employment. However, while this recession witnessed significant job losses, the pace of recovery has been extremely anemic.Historical evidence suggests that economic recoveries following recessions caused by a credit crisis, which pertains to the 2008/2009 recession, tend to be weak and prolonged.As a result, it will likely take an extended period of time just to recuperate the jobs lost during the previous recession.While the unemployment rate declined to 7.8% in December compared to its peak of 10.0% in October of 2009 (Chart 3), part of the decline has been driven by people dropping out of the labor force.These disappointing statistics help explain the motives behind the Fed’s most recent round of quantitative easing, which is now being linked to an improvement in the labor market. Housing Market The U.S. housing market is generating positive signals, with housing starts, new home sales, and existing home sales rising off the extremely low levels experienced during the past three years.As the sales backdrop has recovered, home prices have gained as well.Following 20 consecutive months of declines, the S&P/Case-Shiller Home Price Index registered a small year-over-year gain in June 2012 and continued to accelerate to a gain of 5.5% in November (Chart 4). Page 2 2012 Annual Report | December 31, 2012 Additionally, other indicators that tend to lead to changes in the housing sector are posting strong increases.An index of company stocks with ties to the housing sector posted substantial gains for 2012, increasing 58% compared to the S&P 500 Index gain of 16%.In January, homebuilder confidence reported by the National Association of Home Builders reached its highest level since April 2006.Finally, as U.S. Treasury yields continued to decline to record low levels, mortgage rates followed suit.The average 30-year fixed mortgage rate reported by Freddie Mac fell to 3.31% in November, which is the lowest level on record (Chart 5). Outlook for 2013 As capital market volatility in Europe has abated, we anticipate investors will focus their attention on the U.S. economy in the near-term.While the bulk of the fiscal cliff has been avoided, the compromise merely postponed automatic federal spending cuts and did not address raising the federal debt ceiling, which has been reached once again. There is concern that these lingering elements of uncertainty will weigh on consumer spending and business investment, and thus jeopardize the ongoing economic expansion. However, there are numerous catalysts to advance the economy if lawmakers can resolve the aforementioned issues and limit the impact on capital markets, particularly from the debt ceiling. The housing market is finally becoming an important contributor to economic activity, and the Federal Reserve continues to evolve its monetary stimulus to better aid the mending labor market. As we monitor the capital markets and our investment models, we will continuously evaluate our defensive position in the Muirfield Fund® and the equity portion of the Balanced Fund. We will look for opportunities to adjust portfolio weights among growth and value stocks, large-, mid-, and small-caps, and domestic and international investments in order to enhance returns and manage risk for our clients.We will also continue to proactively manage our sector exposures and will make adjustments as our investment models evolve.We will continue to select securities that we believe are best positioned to outperform. In our fixed income funds, we will look to enhance returns by managing credit quality as well as adjusting portfolio durations. On the following pages, you will find a review of how the Meeder Funds have performed.Please read the commentaries to learn more about the investment decisions we made during the past year. On behalf of all of the associates at Meeder Asset Management and the Meeder Funds, we thank you for the trust and confidence you have placed in our investment management services. Robert S. Meeder President Meeder Funds December 31, 2012 2012 Annual Report | December 31, 2012
